Citation Nr: 0423671	
Decision Date: 08/26/04    Archive Date: 09/01/04

DOCKET NO.  99-00 733	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for glaucoma. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION


The veteran served on active duty from March 1966 to April 
1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri that, among other things, denied 
entitlement to service connection for left ear hearing loss 
and glaucoma.  

In December 2001, the veteran testified before the 
undersigned Veterans Law Judge concerning the issues on 
appeal.  A copy of the hearing transcript has been associated 
with the claims file.  

In June 2003, the Board remanded the veteran's claims to the 
RO in Wichita, Kansas for further development.  In the 
Introduction section of the remand, the Board referred to the 
RO for appropriate development the issues of entitlement to 
service connection for diabetes and ocular hypertension and 
entitlement to an earlier effective date for an increased 
rating for service-connected hypertension.  The RO's 
attention is again directed to these issues.  


FINDINGS OF FACT

1.  The veteran does not have left ear hearing loss as 
defined by VA.

2.  The veteran does not have a diagnosis of glaucoma.


CONCLUSIONS OF LAW

1.  The veteran does not have left ear hearing loss that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 1131, 
1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§3.102, 
3.303, 3.385 (2003). 

2.  The veteran does not have glaucoma that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2003).  In addition, certain chronic 
diseases, including organic diseases of the nervous system, 
such as sensorineural hearing loss, shall be presumed to have 
been incurred during service if they become manifest to a 
compensable degree within one year following separation from 
service.  See 38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2003).  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  See 38 C.F.R. § 3.303(b).

For VA purposes, impaired hearing is considered a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater, or when speech recognition scores using 
the Maryland CNC test are less than 94 percent.  38 C.F.R. § 
3.385 (2003).

The United States Court of Appeals for Veterans Claims held 
in Hensley v. Brown, 5 Vet. App. 155 (1993), that 38 C.F.R. § 
3.385 does not preclude service connection for a current 
hearing disability where hearing was within normal limits on 
audiometric testing at the time of separation from service.  
In that case, the Court noted that service connection may be 
established if the record shows acoustic trauma due to noise 
exposure in service, audiometric test results showing an 
upward trend in auditory thresholds, post-service audiometric 
testing establishing current hearing loss constituting a 
disability under 38 C.F.R. § 3.385, and competent evidence 
relating current hearing loss to active service.  Id., at 
159-60.

38 U.S.C.A. § 1154(b) (West 2002) provides that, with respect 
to combat veterans, VA shall accept as sufficient proof 
satisfactory lay or other evidence of service incurrence or 
aggravation of injury or disease, if consistent with the 
circumstances, conditions and hardships of such service.  
Service connection of such injury or disease may be rebutted 
by clear and convincing evidence to the contrary.  See also 
38 C.F.R. § 3.304(d) (2003).

II.  Left Ear Hearing Loss

The evidence of record includes the veteran's contentions, 
service medical records, private and VA examination and 
treatment reports, and testimony before the undersigned 
Veterans Law Judge in December 2001.

The veteran contends that he has left ear hearing loss as a 
result of riding in vehicles and from being a helicopter 
pilot while serving during combat. 

Service medical records are devoid of any subjective 
complaints or clinical findings of left ear hearing loss.  A 
November 1995 Report of Medical History reflects that the 
veteran reported that he had had ear trouble.  He reported 
that he had degenerative high frequency hearing loss.  A June 
1996 retirement examination report reflects that the 
veteran's ears were found to have been "normal."  An 
audiological evaluation of the left ear was noted to have 
been within normal limits. 

Post-service private and VA treatment and examination 
reports, dated from 1996 to 2004 are of record.  When 
examined by VA in June 1996, two months after retirement from 
service, the veteran reported having had bilateral hearing 
loss for the previous fifteen to twenty years.  A history of 
noise exposure to artillery was reported by the veteran.  
Audiometric testing was performed.  The veteran did not have 
hearing loss which would satisfy the criteria for left ear 
hearing loss impairment in accordance with 38 C.F.R. § 3.385.  
The examiner concluded that hearing thresholds and word 
recognition scores were within normal limits, bilaterally.  

A private audiogram, performed in November 1997, does not 
contain a numerical interpretation of the auditory thresholds 
for any of the frequencies, 500, 1000, 2000, 3000, or 4000 
hertz.  Speech recognition scores of 96 for the right and 
left ears were recorded.  The veteran gave a history of noise 
induced hearing loss.  The examiner's summary, based on 
audiogram, was high frequency sensorineural hearing loss in 
both ears.

When examined by VA in October 2003, the examiner indicated 
than the veteran's claims files had been reviewed prior to 
the examination.  The veteran gave a history of having been a 
helicopter pilot during military service.  An audiogram was 
performed and reflects that the veteran did not have left ear 
hearing loss which would satisfy the criteria for impaired 
hearing in accordance with 38 C.F.R. § 3.385.  The examiner 
indicated that military hearing tests revealed right ear 
hearing loss.  The examiner opined that it was as likely as 
not that at least some of the veteran's hearing loss resulted 
from his military service.  Hearing sensitivity was within 
normal limits in the left ear.  Word recognition scores were 
excellent, bilaterally, when present at an optimal loudness 
level.  A diagnosis of hearing sensitivity within normal 
limits in the left ear was recorded by the examiner.  

The Board notes that the veteran was exposed to acoustic 
trauma in combat.  However, the Board finds that service 
connection for left ear hearing loss is not warranted.  
Audiological evidence of record reveals scores that are not 
40 decibels or greater at any of the pertinent frequencies or 
26 decibels or greater for at least three of the relevant 
frequencies.  Speech recognition was greater than 94 percent. 

In the absence of a current left ear hearing loss as defined 
by regulation, service connection must be denied.  See 
Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 
1332 (1997) (compensation may only be awarded to an applicant 
who has a disability existing on the date of the application, 
and not for past disability); Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (in the absence of proof of the presently 
claimed disability, there can be no valid claim).  Despite 
the veteran's statements that he suffers from left ear 
hearing loss, he is not competent to say whether any loss of 
acuity rises to the level of disability as defined by VA.  
See Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).  Given the 
state of the medical evidence, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for left ear hearing loss.

III.  Glaucoma

The veteran contends that he currently has glaucoma that had 
its onset during active military service.  

Service medical records reflect that in August 1995, the 
veteran was seen in the eye clinic.  At that time, an 
assessment of no evidence of glaucoma was entered by the 
examining physician.  A November 1995 Report of Medical 
History reflects that the veteran gave a history of having 
undergone eye examinations which were suspect for glaucoma.  
A June 1996 retirement examination reflects than the 
veteran's eyes were found to have been "abnormal."  In this 
regard, it was noted that the veteran wore glasses for 
distance/reading.  A diagnosis of glaucoma was not made.  

Numerous post-service private and VA treatment reports, dated 
from 1996 to 2004, are of record.  A June 1996 VA eye 
examination report reflects that the veteran reported having 
been seen by an optometrist for "glaucoma suspect."  After 
an eye examination, an impression of suspected glaucoma was 
entered by the examining physician.  Subsequent VA and 
private treatment reports reflect that glaucoma was suspected 
because of enlarged cup-disk ratios.  An August 1998 VA eye 
examination report reflects that the examiner was 
specifically requested to examine the veteran for the purpose 
of determining whether glaucoma was present at the time of 
service discharge in April 1996.  At the August 1998 VA 
examination, it was noted that the veteran did not have any 
specific ocular complaints.  After an ocular examination, an 
impression of glaucoma suspect, probably long-standing and 
would include April 1996 was entered by the examiner.  

An October 2003 VA eye examination report reflects that the 
veteran give a history of having had a diagnosis of suspected 
glaucoma.  After an ocular examination, an impression of 
suspected glaucoma by virtue of enlarged cup-to-disk ratios 
was entered by the examiner.  The examiner noted that 
intraocular pressures as well as gonioscopy, corneal 
thickness and visual fields were all normal.  The examiner 
concluded that a diagnosis of glaucoma could not be made or 
excluded.  

The Board finds that service connection for glaucoma is not 
warranted.  In reaching this conclusion, the Board notes that 
service medical records are negative for any clinical 
evidence of glaucoma.  Indeed, when seen in the eye clinic in 
August 1995, the examining physician specifically concluded 
that there was no evidence of glaucoma.  A June 1996 
retirement examination report was negative for any diagnosis 
of glaucoma.  Although post-service private and VA treatment 
reports are replete with diagnoses of suspected glaucoma, a 
definite diagnosis of glaucoma has never been made.  In fact, 
the veteran does not have increased pressures.  The evidence 
shows nothing more than suspected glaucoma because the 
veteran has experienced certain pathological changes of his 
eyes.  Nevertheless, the salient point to be made is that he 
has not been shown to have a diagnosis of glaucoma.  
Consequently, the Board finds that the preponderance of the 
evidence is against the claim of service connection.  

IV.  Conclusion

The Board notes that the veteran has alleged that he has left 
ear hearing loss and glaucoma that had their onset during 
active service.  As a layperson, the veteran is not qualified 
to offer medical diagnosis or opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Accordingly, for the 
reasons set forth above, his claims for service connection 
for left ear hearing loss and glaucoma are denied.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for left ear hearing loss or glaucoma 
Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

V.  Veterans Claims Assistance Act of 2000

In adjudicating the veteran's claims, the Board has 
considered the applicability of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(VCAA) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)), which became 
effective during the pendency of this appeal.  

The Board has considered the final regulations that VA issued 
to implement these statutory changes.  See Duty to Assist, 66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)). These 
regulations apply to any claim for benefits received by VA on 
or after November 9, 2000, as well as to any claim filed 
before that date but not decided by the VA as of that date, 
with the exception of the amendments to 38 C.F.R. § 3.156(a) 
relating to the definition of new and material evidence and 
to 38 C.F.R. § 3.159 pertaining to VA assistance in the case 
of claims to reopen previously denied final claims (the 
second sentence of § 3.159(c) and § 3.159(c)(4)(iii)), which 
apply to any claim to reopen a finally decided claim received 
on or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001); VAOPGCPREC 7-2003.  A discussion of the pertinent 
VCAA and regulatory provisions follows.

The VCAA, among other things, modified VA's duties to notify 
and assist claimants by amending 38 U.S.C.A. § 5103 ("Notice 
to claimants of required information and evidence") and 
adding 38 U.S.C.A. § 5103A ("Duty to assist claimants").

The VCAA's notice requirements include the requirement to 
notify an applicant of any information necessary to complete 
an application for benefits.  In this case, the veteran's 
application is complete.  There is no outstanding information 
such as proof of service, type of benefit sought, or status 
of the appellant or veteran, needed to complete the 
application.

Where a substantially complete application is filed, VA is 
required to notify the claimant of the evidence needed to 
substantiate the claim for benefits.  In this instance, the 
RO notified the veteran by letter, dated in June 2003.  This 
letter apprised the veteran of the provisions under the VCAA 
and the implementing regulations, of the evidence needed to 
substantiate the claims of entitlement to service connection 
for left ear hearing loss and glaucoma, and the obligations 
of VA and the veteran with respect to producing that 
evidence.  In particular, the June 2003 letter informed the 
veteran that to substantiate the claims for service 
connection the evidence must show a current disability that 
is related to military service.  The letter advised the 
veteran that VA must make reasonable efforts to assist him in 
getting evidence, including such things as medical records, 
employment records, or records from Federal agencies.  Thus, 
the RO has satisfied the requirement to notify the claimant 
of which portion of the information and evidence, if any, is 
to be provided by the claimant and which portion, if any, 
would be obtained by the Secretary on behalf of the claimant.  
38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630 (2001) (to be codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 and newly 
promulgated 38 C.F.R. § 3.159(b).

The Board also finds that the requirements under VCAA's duty-
to-assist provisions of 38 U.S.C.A. § 5103A have been 
satisfied.  The VCAA requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c), (d)).  In this 
case, there is no outstanding evidence to be obtained, either 
by VA or the veteran.  Taken together, the Board is persuaded 
that there is no reasonable possibility that further 
development would unearth any additional evidence helpful to 
the veteran.  This is especially so given that VA has had the 
veteran examined for the specific purpose of determining 
whether he has current left ear hearing impairment or 
glaucoma that can be related to his military service.  
Therefore, further development under the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands that would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).


ORDER

Service connection for left ear hearing loss is denied.

Service connection for glaucoma is denied. 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



